         Case 2:20-cv-02232-AC Document 5 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    AUMINTRIUS GUNN,                                     No. 2:20-cv-2232 AC P
11                        Plaintiff,
12            v.                                           ORDER
13    R. OLMSTEAD, et al.,
14                        Defendants.
15

16           Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

17   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

18   U.S.C. § 1915. However, the certificate portion of the request, which must be completed by

19   plaintiff’s institution of incarceration, has not been filled out and plaintiff has not filed a certified

20   copy of his inmate trust account statement for the six-month period immediately preceding the

21   filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the opportunity to

22   submit a completed in forma pauperis application and a certified copy in support of his

23   application.

24           In accordance with the above, IT IS HEREBY ORDERED that:

25           1. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

26   Forma Pauperis By a Prisoner.

27           2. Within thirty days from the date of this order, plaintiff shall submit an application to

28   proceed in forma pauperis that includes the required certification by an authorized jail officer.
                                                          1
         Case 2:20-cv-02232-AC Document 5 Filed 03/11/21 Page 2 of 2


 1   The application must also be accompanied by a certified copy of plaintiff’s inmate trust account
 2   statement for the six-month period immediately preceding the filing of the complaint.
 3          3. Plaintiff’s failure to comply with this order will result in a recommendation that this
 4   action be dismissed without prejudice.
 5   DATED: March 10, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
